Memorandum by the court.
The complaint was properly dismissed as to the New York City Transit Authority (herein Authority). No rights of plaintiffs are infringed by Authority and no duty owed by Authority to plaintiffs has been breached. (See Civil Serv. Forum v. New York City Tr. Auth., 4 A D 2d 117, affd. 4 N Y 2d 866.) The Authority voluntarily elects to deal with TSO and QSO but cannot be compelled to do so. The resolution under which it permitted the selection of representative organizations, also permits individual employees to present or process their own grievances. Authority is free to deal with whom it chooses, and there is no showing in the complaint, beyond a bare allegation, of any rights violated or injury to plaintiffs resulting from the negotiations. Plaintiffs do not seek an election, but merely seek to restrain negotiations. Incidentally, Authority asserts checkoff figures prove TSO and QSO do in fact represent the majority of the employees in their respective classifications. But whether they do or do not, the fact that Authority elects to deal with them rather than unilaterally determine, as it could, factors affecting employment, is no breach of the rights of plaintiffs (cf. Civil Serv. Forum v. New York City Tr. Auth., supra) and no injunction should issue.